DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed April 22, 2021, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claim 18 is cancelled and new claim 21 is presented.  Accordingly, after entry of the amendment, claims 1-17 and 19-21 are pending; of these, claims 1, 11, and 17 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 102
4.	Claims 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazer, U.S. Patent No. 3,711,925.
	Mazer discloses an installation device (see press assembly 15; e.g., Figs. 1-6) including a frame and a drive assembly (e.g., hydraulic jack 46).  The frame includes first and second longitudinal arms (shafts 18), a distal transverse arm (e.g., head member 17), a proximal transverse arm (e.g., base member 16) opposite the distal arm, and an internal space forming an insertion opening.  Mazer further discloses several removable adapters configured to be received within the internal space (e.g., adapters 40, 44 and adapter pins 48, 49; see, e.g., Figs. 7-10).  It is noted that the recitation of a 
	With respect to claim 14, the Mazer drive assembly 46 is fixed to the proximal transverse arm 16 (i.e., the drive assembly is supported by the proximal transverse arm 16 in a non-movable manner with respect thereto during use of the press assembly; see, e.g., Figs. 4 and 6 and col. 2, lines 34-37 and 45-48).
	With respect to claim 16, the Mazer adapter 44, for example, includes a pressed surface (i.e., the lower surface of the adaptor that engages the head 45 of the drive assembly 46; see, e.g., Fig. 2) on an exterior of the adapter.  The pressing surface of the adaptor 44 is formed on an interior of the adaptor (i.e., within the socket 47; see Fig. 8 and col. 2, lines 37-39).
	
Claim Rejections - 35 USC § 103
5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazer as applied to claim 11 above, and further in view of Leonard et al., U.S. Patent No. 4,329,766 (“Leonard”).
As discussed above, Mazer discloses all of the limitations of claim 11.  Mazer does not, however, specifically disclose an adaptor having a pressing surface provided within an open end, as recited in claim 12.
In the same field of endeavor, Leonard discloses a device (e.g., tool “T”; Fig. 3) for installing a tool bit (scarifier tooth “C”) by pressing the tool bit into the bore (hole 13) of a base member (socket “S”) and teaches the use of an adapter (cylinder 40) having a pressing surface (i.e., bevel 43) provided within an open end (see hole 41) of the adapter.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Leonard, to provide the Mazer device with an adapter having a pressing surface provided within an open end of the adapter, in order to facilitate the pressing of tool bits, or similarly-shaped items having tapering end portions.
With respect to claim 13, the Leonard pressing surface 13 is tapered (i.e., beveled).

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mazer as applied to claim 14 above, and further in view of Sollami, U.S. Patent Application Publication No. 2002/0109395. 

In the same field of endeavor, Sollami discloses a device (drive pin 105; Fig. 11) for installing a tool holder (bit holder 90) by pressing the tool holder into a bore 80 of a base member (bit block 61).  Sollami teaches the use of a profile for the driving end of the device that includes a protrusion (i.e., reduced shaft portion 121) received within the tool holder bore 80.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the Mazer device with an adapter having a protrusion received within a tool holder, in order to positively locate the adapter relative to a tool holder and thereby facilitate the pressing of tool holders, or similarly-shaped items having bores formed therein.

Allowable Subject Matter
7.	Claims 1-10, 17, and 19-21 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to independent claim 11 submitted with the response filed April 22, 2021, have been fully considered but they are not persuasive.
Applicant asserts (on page 10 of the response) the following regarding the interview conducted April 21, 2021:




Applicant’s assertion regarding agreement being reached that Mazer does not include first and second removable adapters shaped to contact a tool holder (as generally recited in amended claim 11) is incorrect.  As indicated on the Examiner Interview Summary mailed April 26, 2021, no specific agreement was reached during the interview regarding claim 11.  
As discussed above, the recitations in amended claim 11 “shaped to contact” are interpreted as an intended use limitations.  In the present case, any of the adapters disclosed by Mazer has a shape that makes it capable of contacting either a tool holder or a tool bit for the tool holder, as broadly recited.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        5 June 2021